DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Information Disclosure Statement Objection
2.  	The information Disclosure Statement (IDS) filed on 7/08/2022 has been considered.  
Response to Amendment
3.	 Applicant’s amendments filed on 8/24/2022 to abstract and claims are accepted and entered. In the amendment, claims 6-8, 12, and 14-15 have been amended; Claims 1-5 and 16-25 have been canceled. In response, the objection of specification and 112(b) rejection has been withdrawn.  
Response to Argument
4.	Applicant’s arguments filed on 8/24/2022 regarding the 112(f), Remark, p. 19-20.
	A. The Examiner’s response:  The Claim Interpretations for claim 26 because the claim recited “means for” that invokes 25 U.S.C 112(f). However, the second statement is for to review if there is corresponding structure, material, or act described in the specification as performing the claimed function, and equivalent. It instructs Applicant to ament the claim if Applicant intends to have these limitations interpreted under 35 USC 112(f). Because the claim under 112(f) would be broadest reasonable interpretation of a claim elements/ limitations.
	B. Applicant’s arguments filed on 8/24/2022 regarding the prior art have been fully considered, but they are not persuasive for the reason below. Although the new ground of rejection as necessitated by the amendments, the rejection is maintained that prior arts Kluever and Kitchenside disclose these new features as demonstrated more fully below:   
 a). Regarding claim 1, Applicant’s arguments that (1) Designaturing: In a perfect seismic experiment, reflections produced by subsurface structures would be free of source noise. The process of "designaturing" the recorded seismic data is the process of removing the effects of this source signature from the recorded reflections, so that they more accurately represent the subsurface structures free of noise introduced by the non-perfect source (Remark, p. 14). (2) Deghosting: Like the source signature, the source ghost can interfere with the processing and interpretation of reflected seismic energy (Remark p.15). (3) the process of removing the secondary source wavefield (i.e., the one reflected from the sea surface) from the recorded seismic data leaves the primary source wavefield (i.e., the one that travels directly downward from the source) intact. And, as was explained above, the primary source wavefield always includes the source signature. Thus, deghosting does not remove the source signature from the recorded seismic energy; it only removes a secondary occurrence of the same source wavefield. It follows from this that deghosting and designaturing are different processes that produce different results for different purposes. (4) Seismic data can be deghosted, for example, without removing the source signature, and seismic data can be designatured without removing the source ghost. In short, performing one operation does not accomplish the other, provided that conventional techniques are being applied. (See. Remark, p. 15-16).

	The Examiner respectfully disagrees. In response to applicant’s arguments regarding claim 1 for the above:
a. (1), (2), and (4):  The arguments stated that “anisotropy” introduced noise in the reflected energy. (Remark, p.14). “Source ghost” (reflection of source energy), (Remark, p.15).  In addition, “the designature operators configured to perform source ghost removal in addition to designature” (See Claim 9). Thus, “source signature” or “source ghost” having noise interference. So “source designature” or “source deghosting” is to remove noise and may be use the same formulation, “It is noted that the same designature operator formulation applies to both formulations with and without the source ghost” as disclosed in the specification, [0029].  
In addition, the specification discloses “The effect of different source orientations on the energy received by a receiver is referred to herein as "signature." Correction of these effects-e.g., to remove directional effects from a signal, causing it to more closely resemble a signal that was originally generated by an ideal point source-is referred to herein as "designature." (See spec, [0023]). It is noted that noise is the random, unwanted variation or fluctuation that interferes with the signal. Thus, remove noise is to resemble a signal to the original generated signal considered as “designature” or “deghost”.

a. (3) the reference fails to show the above features of applicant’s invention, It is noted that the features upon which applicant relies (i.e., see above underlined text) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from specification are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	 


b. Applicant’s arguments further stated that because of the arguments above b. “neither Kluever nor Kitchenside teaches designature operators as recited in Applicant's claim. The Kluever reference is about deghosting, not designaturing and The Kitchenside reference is also exclusively about deghosting and does not mention source signatures, or designaturing seismic. (See Remark, p. 16-17).


	The Examiner respectfully disagrees. As stated in the responses to a. (1),(2) and (4) above: 
	 Kluever teaches in figure 5 shown four different ways 514-517 in which acoustic energy generated by source 516 reflected from a formation surface 518 before reaching receivers 502, see [0057]. Source ghosts of upgoing/downgoing reflected waves, source ghosts of upgoing/downgoing reflected waves for formation surface and interfaces of a subterranean formation (in different source orientations) considered “signature”, see [0059].  The receiver ghosts and source ghosts may be considered a form of noise that contaminates the pressure and vertical velocity data”, see [0058]. 
Thus, Kluever teaches remove ghost, remove noise or “deghost”, e.g. in figures 21, 26-27 can be interpreted as “designature”. 
	Similarly, Kitchenside teaches “time delayed reflection from the sea surface. This undesirable signal is referred to as a receiver “ghost”. The ghost reflection results in gaps (notches) in the amplitude spectra of the recorded signal and the notches reduce the useful bandwidth of the seismic data, Available deghosting to remove the detrimental effects of the receiver ghost considered “designature”, see [0002].
	Thus, it is apparently Kluever and Kitchenside disclose “deghost” considered “designature”.    
            Claim Objections

5. 	Claim 1 is objected to because of the following informalities:
The terms “plural” and “plurality of” should be consistent to avoid lacking explicitly antecedent basis. 
Appropriate correction is required.                                  
Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-9 and 26 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 

	Specifically, representative Claim 1 recites:  receiving or accessing recorded seismic data including a plurality of seismic traces, each of the plurality traces corresponding to a respective source orientation angles, generating a plural of designature operators, each of the plural designature operators corresponding to a respective designature orientation angle within a defined set of designature orientation angles; for a given designature orientation angle in the defined set of designature orientation angles, applying a corresponding designature operator to the recorded seismic data to generate designatured seismic data for the given designature orientation angle; for a given seismic trace corresponding to a given source orientation angle, interpolating, based on the generated designatured seismic data and the given source orientation angle, to generate a designatured version of the given seismic trace; and recording the designatured version of the given seismic trace in a tangible, computer-readable medium.

Claim 26 recites: means for storing recorded seismic data including a plurality of seismic traces having respective source orientation angles, wherein the respective source orientation angles represent deviations in seismic source orientation relative to an inline survey direction; and means for performing designature on the recorded seismic data using a plurality of designature operators defined over a grid of designature orientation angles.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the “bold font” above falls into the Mathematical relationships/calculations such as, representing deviation, generating, applying, and interpolating. Thus, the step 2A – prong I is yes.  
Similar limitations comprise the abstract idea of Claim 26.
	
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: “receiving or accessing recorded seismic data including a plurality of seismic traces; and recording the designatured version of the given seismic trace in a tangible, computer-readable medium” which are recited at a high level of generality (e.g. using a tangible computer readable medium to store data). Moreover, adding a word “applying” mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). 
 Furthermore, the preambles of claim 1 recites “A non-transitory machine-readable medium that stores instructions executable by one or more processors to perform operations” and claim 26 “An apparatus configured to perform designature of recorded seismic data”, where the additional elements in the preambles are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-9 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible.   

8.	Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.    
Claim 26 is rejected under 35 U.S.C. 101 because the claimed recitation “An apparatus comprising means for storing recorded seismic data … and means for performing designature…”  The claim recites an apparatus however the apparatus recites of a use which described a purpose or function of performing record, e.g. for storing, for performing, results in an improper definition of an apparatus.  The claim limitation to constitute intended use. Thus, claim 26 is directed to non-statutory subject matter.                            
 Claim Rejections - 35 USC § 112
9. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL-The specification shall contain a written description of the invention, and of the  manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


10. 	Claim 8 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The recitation in claim 8, “the defined set of designature orientation angles includes angles defined according to angle increments of one or two degrees” is not found in the original disclosure.  The specification discloses “the defined set of designature orientation angles may be selected based upon the source orientation angles included… angles defined according to an interval of one or two degrees.” See [0042].  Further in paragraph [0034] disclosed “grid" refers to a selected set of discrete points within a range of values, such that the grid forms a proper subset of the range…. A grid defined in two-degree increments. For example, a grid defined in one-degree increments … a grid defined in two-degree increments…”   Based on [0034] and [0042] above, the specification does not disclose “a selected set of discrete points are “the defined set of designature orientation angles” and a grid increment is not equivalent to the defined set of designature orientation angles… as recited in claim 8.
	Thus, the written description requirement of 112(a) was not satisfied. 

11. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
12.	Claims 1-9 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	
	a. The recitation in claim 1, lines 3-4, “the plural traces corresponding to a respective source orientation angles” lacks antecedent basis and indefinite. It is unclear whether this limitation is the same with “a plurality of seismic traces” in line 3?
	b. Further, in lines 13-14, “for a given seismic trace having corresponding to a given source orientation angle, interpolating, based on the generated designatured seismic data and the given source orientation angle, to generate a designatured version of the given seismic trace” is in definite. It is unclear what it means by interpolating, Interpolating of what?
Dependent claims 2-9 and 26 are rejected for the same reason as its respective parent claim.
                                AIA  Statement - 35 USC § 102 & 103
13. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	
Claim Rejections - 35 USC § 102
14. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

15.	Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over
Kluever et al, hereinafter Kluever (US 2016/0178774 – of record).
As per Claim 26, Kluever teaches an apparatus comprising: 
means for storing recorded seismic data including a plurality of seismic traces having respective source orientation angles ( [0101]-[0106], e.g. receive each trace gather depends on different angles of reflection. See Section 4.A. above), wherein the respective source orientation angles represent deviations in seismic source orientation relative to an inline survey direction (x-direction “in-line direction”, [0036], [0043], [0061], e.g. detect variation in water pressure overtime [0041], a trace records variations [0045], the traces 404-408 represent variation [0053]); and 
means for performing designature on the recorded seismic data using a plurality of designature operators defined over a grid of designature orientation angles ([0108]-[0109], Fig 14B-14C, 15. See also [0103]-[0106]. See Section 4.A. above). 
Claim Rejections - 35 USC § 103 
16.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


17.	Claims 1-9 are rejected under AIA  35 U.S.C. 103 as being obvious over 
Kluever in view of Kitchenside et al, hereinafter Kitchenside (US 2014/0050049-of record).
As per Claim 1, Kluever teaches a non-transitory machine-readable medium that stores instructions excuted by one or more processors to perform operations comprising:
receiving or accessing recorded seismic data ( Fig 21 block 2101, [0133] lines 2-4, see also [0009]-[0011], [0002] last 10 lines, [0041] last 6 lines ) including a plurality of seismic traces [0045], each of the plurality traces corresponding to a respective source orientation angles (e.g. Fig 14B shows the reflected angles of each trace, [0102]-[0106];
generating a plurality of designature operators, each of the plural designation operators corresponding to a respective designature orientation angle within a defined set of designature orientation angles ( generate pressure and vertical-velocity ghost operators considered “designature operators”, see [0101]-[0106], [0133]-[0134], “ghost operators” used to de-ghost pressure and vertical velocity data [0034], [0058]-[0059], angles of reflection of each trace in the pressure and vertical velocity considered “a defined set of angles”, [0136], [0017]-[0019]);
for a given designature orientation angle in the defined set of designature orientation angles, applying a corresponding designature operator to the recorded seismic data to generate designatured seismic data for the given designature orientation angle ( ghost operators used to “de-ghost pressure and vertical velocity data” considered “de-signature seismic data”, [0034], [0059], [0063], [0136]. See also [0109], [0138]-[0139], ghost-free source signature is shortened to angle Φ, considered “de-signature orientation angle”, see Fig 20, [0124]-[0131] ); and
recording the designatured version of the given seismic trace in a tangible, computer-readable medium, [0142]-[0143].
Kluever does not explicitly teach for a given seismic trace corresponding to a given source orientation angle, interpolating, based on the generated designatured seismic data and the given source orientation angle; to generate a designatured version of the given seismic trace.
Kitchenside teaches for a given seismic trace corresponding to a given source orientation angle, [0048]-[0051], interpolating, based on the generated designatured seismic data and the given source orientation angle, to generate a designatured version of the given seismic trace (e.g. interpolate and deghost acquired data when streamer depth varies (e.g. different angles), [0045]. See also [0047]-[0055], [0026]-0034].
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Kluever having deghosting operators within a set of angles and interpolating deghosting seismic as taught by Kitchenside that would estimate the height of the reflection point and hence enable a more accurate treatment of non-vertical propagating waves incident at the detectors (Kitchenside, [0025]).  
As per Claim 2, Kluever in view of Kitchenside teaches the non-transitory machine-readable medium of claim 1, Kluever further teaches wherein the recorded seismic data comprises common receiver data [0051], [0061] obtained from a plurality of water-bottom sensors, see Fig 1A and [0002].  
As per Claim 3, Kluever in view of Kitchenside teaches the non-transitory machine-readable medium of claim 1, Kluever further teaches wherein the recorded seismic data comprises time-space domain data including a time dimension and one or more spatial dimensions [0065], and wherein the operations further comprise transforming the recorded seismic data to a frequency-wavenumber domain prior to applying the designature operators [0104], [0124]-[0131].
As per Claim 4, Kluever in view of Kitchenside teaches the non-transitory machine-readable medium of claim 3, Kluever further teaches comprising: prior to interpolating the designatured seismic data for the given seismic trace, transforming the designatured seismic data from the frequency-wavenumber domain to a frequency-space domain ([0065], Claim 2 lines 5-9); and Kluever does not teach subsequent to interpolating the designatured seismic data for the given seismic trace. Kitchenside teaches subsequent to interpolating the designatured seismic data for the given seismic trace ([0045], [0028]-[0034]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Kluever interpolating the designatured seismic data for the given seismic trace as taught by Kitchenside that would estimate the height of the reflection point and hence enable a more accurate treatment of non-vertical propagating waves incident at the detectors Kitchenside, [0025]).  
As per Claim 5, Kluever in view of Kitchenside teaches the non-transitory machine-readable medium of claim 1, Kluever further teaches wherein: the recorded seismic data additionally includes indications of source depth values, wherein the given seismic trace corresponds to a given source depth value [0135], [0080]-[0087]; the plurality of designature operators is generated for a defined set of depth values in addition to the defined set of designature orientation angles [0035]-[0037], [0103], [0113]-[0114]; and applying the corresponding designature operator is based depth value and deignature orientation angle, see[0080]-[0087].
Kluever does not teach interpolating the designatured seismic data for the given seismic trace comprises interpolating with respect to the given source depth value and the given source orientation angle.  Kitchenside teaches interpolating the designatured seismic data for the given seismic trace comprises interpolating with respect to the given source depth value and the given source orientation angle [0045], [0051], [0055]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Kluever having interpolating at depth values as taught by Kitchenside that would facilitate compensating for the error due to using the wave height at the detector (Kitchenside, [0055]). 
As per Claim 6, Kluever in view of Kitchenside teaches the non-transitory machine-readable medium of claim 1, Kluever further teaches wherein the defined set of designature orientation angles is selected based upon the source orientation angles included in the recorded seismic data, [0035], [0065], [0102], [0109]. 
As per Claim 9, Kluever in view of Kitchenside teaches the non-transitory machine-readable medium of claim 1, Kluever further teaches wherein the plurality of designature operators is further configured to perform source ghost removal in addition to designature [0133], [0138]-[0139].

18.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being obvious over 
Kluever in view of Kitchenside and further Robertsson (US patent 8,775,091- of record) and US 2014/0064027 of Winnett.
As per Claim 7, Kluever in view of Kitchenside teaches the non-transitory machine-readable medium of claim 1, but does not teach wherein the defined set of designature orientation angles is limited to a first range between +/- 10 degrees relative to the inline survey direction and a second range between 170 degrees and 190 degrees relative to the inline survey direction.
Robertsson teaches the defined set of designature orientation angles is limited to a first range between +/- 10 degrees relative to the inline survey direction (col 8 lines 39-60). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Kluever and Kitchenside having a range between +/- 10 degrees in the inline survey as taught by Robertsson that would provide the dip results in a wave arriving at 20 degrees angles at the receivers to yield optimal result of interpolated over certain frequency band and arrival angles, i.e. wavenumbers (Robertsson, col 4 line 65 to col 5 line 1).
The combination of Kluever, Kitchenside, and Robertsson does not teach a second range between 170 degrees and 190 degrees relative to the inline survey direction. Winnett teaches a second range between 170 degrees and 190 degrees relative to the inline survey direction (the phase of reflection by 180 degrees, [0007]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Kluever, Kitchenside, and Robertsson having the range between 170-180 degrees in the inline survey direction as taught by Winnett that would produce a change of phase in some circumstances the energy reconstructively interferes with the desired signals (Winnett, [0007]). 

19.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being obvious over 
Kluever in view of Kitchenside and further Tonellot et al, hereinafter Tonellot (US 2018/0356547 – of record).
As per Claim 8, Kluever in view of Kitchenside teaches the non-transitory machine-readable medium of claim 1, teach wherein the defined set of designature orientation angles, but does not teach includes angles defined according to angle increment of one or two degrees. Tonellot teaches includes angles defined according to an interval of one or two degrees (the angle between other direction and the main direction of propagating increases, [0041], e.g. 1 degree is defined, [0076] ). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Kluever, Kitchenside, and Tonellot to apply an interval angle of one degree defined for smoothing parameter associated with a various angle interval, e.g. angle resolution 1 degree (Tonellot, [0055]).   
Conclusion
20.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDA DINH/Examiner, Art Unit 2857         

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863